DETAILED ACTION
This is in response to the application filed 28 October 2020.
Claims 1 - 20 are currently pending in the application. Claims 1, 10 and 18 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2020 is being considered by the examiner.
Claim Interpretation
Regarding claims 18 - 20, the claims recite a computer program product comprising a computer-readable storage media. The instant specification, ¶ [0025], specifically excludes transitory signals per se from computer-readable storage media, thus the claims are interpreted as statutory subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 4, 7 - 13 and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (U.S. PGPub 2022/0012080; Jan. 13 2022; hereinafter “Shepherd”)1 in view of Mansour et al. (U.S. PGPub 2021/0365272; Nov. 25, 2021; hereinafter “Mansour”)2.
Regarding claim 1, Shepherd teaches a method for managing services, the method comprising: [Fig 7]
identifying, by a number of processors, [Fig 1, item 160, CPUs] configuration information for a set of assemblies; [Fig 4, apps 423, 426, 428, 429, 431, Fig 7; step 702 receive pod specification; ¶ [0018, 0055]]
configuring, by the number of processors, a set of namespaces in a computer system for the set of assemblies using a first set of permissions needed to set up the set of namespaces using the configuration information; and [¶ [0016]-[0017] teaches a supervisor cluster which manages guest clusters, thus has a first set of permissions; Supervisor cluster 101 includes orchestration control plane 115, which includes supervisor Kubernetes master(s) 104 and pod VM controllers 216. (¶ [0031, 0047]); Supervisor namespace 417; A DevOp interacts with Kubernetes master 104 to deploy applications on supervisor cluster 101 within scopes of supervisor namespaces 117. In the example, the DevOp deploys an application 423 on pod VM(s) 130, an application 426 on native VM(s) 140, an application 428 on both pod VM(s) 130 and native VM(s) 140, and an application on pod VM(s) 130 and/or native VM(s) 140. (¶ [0047])]
installing, by the number of processors, the set of assemblies using a second set of permissions using the configuration information, [pod specification (¶ [0052])] wherein the second set of permissions has a lower level than the first set of permissions. [Guest cluster 416 can be deployed in supervisor namespace 117 along with other applications (e.g., application 429 executing on VM(s) 130/140). Guest cluster 416 supports execution of applications 431. (¶ [0048]); Authorization constraints provide for which roles are permitted to perform which operations in supervisor namespace 117 (e.g., allowing VI admin to create, manage access, allocate resources, view, and create objects; allowing DevOps to view and create objects; etc.). (¶ [0047]); The pods executing within the guest cluster on the native VMs do not have the same performance and isolation benefits as pod VMs in the supervisor cluster. (¶ [0017]); ¶ [0015]-[0017] teaches that the guest cluster is a lower level set of permissions than a supervisor/management cluster.]
While Shepherd teaches deploying applications in containers via a Kubernetes, Shepherd does not specifically teach that these services are microservices.
In the related art of application lifecycle management (¶ [0001]), Mansour teaches managing the lifecycle of a microservice in a Kubernetes architecture [¶ [0013]]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Mansour with the method of Shepherd to achieve a method in which the applications deployed are microservices, for the benefit of providing applications that can be fine-grained and the protocols can be lightweight. (¶ [0003])
Regarding claim 2, the combination of Shepherd/Mansour teaches the method of claim 1, and Shepherd in the combination further teaches configuring, by the number of processors, the set of namespaces in the computer system for the set of assemblies using the first set of permissions needed to set up the set of namespaces using the configuration information comprises: creating the set of namespaces. [This integration provides a “supervisor cluster” (i.e., management cluster) that uses VMs to implement both control plane nodes and compute objects managed by the Kubernetes control plane. (¶ [0015)]
Regarding claim 3, the combination of Shepherd/Mansour teaches the method of claim 2, and Shepherd in the combination further teaches configuring, by the number of processors, the set of namespaces in the computer system for the set of assemblies using the first set of permissions needed to set up the set of namespaces using the configuration information comprises: setting up, by the number of processors, a control plane namespace; setting up, by the number of processors, a set of tethered namespaces; and establishing, by the number of processors, access between the control plane namespace and the set of tethered namespaces. [The VI admin creates “supervisor namespaces” within the supervisor cluster control plane (¶ [0015]); ¶ [0015] teaches that the supervisor cluster is a control plane namespace and the supervisor namespaces are tethered namespaces.]
Regarding claim 4, the combination of Shepherd/Mansour teaches the method of claim 1, and Shepherd in the combination further teaches installing, by the number of processors, the set of assemblies using the second set of permissions using the configuration information, wherein the second set of permissions has the lower level than the first set of permissions comprises: downloading, by the number of processors, images for the microservices; identifying, by the number of processors, information about the set of assemblies from the configuration information; and installing, by the number of processors, the microservices for the set of assemblies using the images in an order identified in the configuration information. [¶ [0049] teaches deploying pods as pod VMs. ¶ [0052] teaches deploying pods to a pod VM from a pod storage according to metadata in the pod specification.]
Regarding claim 7, the combination of Shepherd/Mansour teaches the method of claim 1, and Shepherd in the combination further teaches the configuration information comprises at least one of a credential for downloading files and images, an entitled registry application programming interface key, or a metadata universal resource locator used to download data for assemblies. [¶ [0034] teaches downloading and extracting container images including assuring providence of container images by verifying signatures, which is a credential for downloading files and images]
Regarding claim 8, the combination of Shepherd/Mansour teaches the method of claim 1, and Shepherd in the combination further teaches the configuration information is stored in a manifest file. [In an embodiment, a user can request whichpods to be deployed as pod VMs 130 using metadata 542 in the pod specification. (¶ [0052])]
Regarding claim 9, the combination of Shepherd/Mansour teaches the method of claim 1, and Shepherd in the combination further teaches the computer system is a cluster. [Fig 1, host cluster 118; ¶ [0024]]
Regarding claim 10, Shepherd teaches a service management system comprising a computer system [Fig 1]. The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above. 
Regarding claims 11 - 13 and 16 - 17, the claims depend on claim 10 and recite the limitations of claims 2 - 4 and 7 - 8 respectively. The claims are rejected under a similar rational as the respective claim above.
Regarding claim 18, Shepherd teaches a computer program product for managing microservices, the computer program product comprising: a computer-readable storage media; first program code, stored on the computer-readable storage media, executable by a computer system [¶ [0006]]. The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 19 - 20, the claims depend on claim 18 and recite the limitations of claims 2 - 3 respectively. The claims are rejected under a similar rational as the respective claim above.
Claim(s) 5 - 6 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of Mansour and further in view of Krishnaswami et al. (U.S. PGPub 2005/0091346; Apr. 4, 2005; hereinafter “Krishnaswami”).
Regarding claim 5, the combination of Shepherd/Mansour teaches the method of claim 1. The combination does not specifically teach a determination that an assembly in the set of assemblies is to be installed multiple times as different version in the same namespace, and performing a new install of the assembly using a unique instance name within the computer system in which all components in the assembly are named in a similar manner.
However, in the related art of configuration management of applications [Abstract, Krishaswami teaches responsive to a determination that an assembly in the set of assemblies is to be installed multiple times as different versions in a same namespace, determining, by the number of processors, whether the assembly is already installed in the computer system; and responsive to the assembly being already installed in the computer system, performing, by the number of processors, a new install of the assembly using a unique instance name within the computer system in which all components in the assembly are named in a similar manner. [When an application is installed, the manifest is registered with the system. The configuration service component compiles the configuration section of the manifest into a namespace in its store. The namespace has a unique identity that matches the assembly identity. In one example, a Deployment ID can further uniquely identify the store as a same assembly can be installed multiple times on a system (¶ [0014]); ¶ [0014] teaches that when an application is installed multiple times, instances are named similarly with a deployment ID to distinguish each installation, further described in ¶ [0166].]
Krishnaswami further teaches that this allows for “similarly named products and side-by-side installations of the same product do not interfere with each other's settings.” (¶ [0010]) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of Krishaswami to the method of the combination of Shepherd/Mansour in order to achieve a method in which when multiple assemblies are determined to be installed, the new install is assigned a unique name in which all components are named in a similar manner for the benefit of allowing similarly named products and side-by-side installations to not interfere with each other’s settings.
Regarding claim 6, the combination of Shepherd/Mansour teaches the method of claim 1. The combination does not specifically teach a determination that an assembly in the set of assemblies is to be installed multiple times in different namespaces, assigning names to the microservices for each instance in the assembly in the set of assemblies using the information about a namespace for installation and a unique instance identifier, and installing the set of assemblies multiple times using the names assigned to the microservices for each instance of the assembly. 
However, in the related art of configuration management of applications [Abstract, Krishaswami teaches responsive to a determination that the assembly in the set of assemblies is to be installed multiple times in different namespaces, assigning, by the number of processors, names to the microservices for each instance of the assembly in the set of assemblies using the information about a namespace for installation and a unique instance identifier; and installing the set of assemblies multiple times using the names assigned to the microservices for each instance of the assembly. [When an application is installed, the manifest is registered with the system. The configuration service component compiles the configuration section of the manifest into a namespace in its store. The namespace has a unique identity that matches the assembly identity. In one example, a Deployment ID can further uniquely identify the store as a same assembly can be installed multiple times on a system (¶ [0014]); ¶ [0014] teaches that when an application is installed multiple times, instances are named similarly with a deployment ID to distinguish each installation, ¶ [0165]-[0166] teach that each namespace is giving an identity and each assembly is giving a unique name based on the namespace.]
The combination and rational to combine are as described above regarding claim 5.
Regarding claims 14 - 15, the claims depend on claim 10 and recite the limitations of claims 5 - 6 respectively. The claims are rejected under a similar rational as the respective claim above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                     

                                                                                                                                                                       /KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Effectively filed Jul. 9, 2020.
        2 Effectively filed May 19, 2020.